Case 1:20-cv-01228-CFC-JLH Document 50 Filed 08/25/21 Page 1 of 4 PageID #: 1947




                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF DELAWARE

  WSOU INVESTMENTS, LLC d/b/a
  BRAZOS LICENSING AND
  DEVELOPMENT,
                                              C.A. No. 20-1228-CFC-JLH
                     Plaintiff,               C.A. No. 20-1229-CFC-JLH
                                              C.A. No. 20-1231-CFC-JLH
        v.                                    C.A. No. 20-1232-CFC-JLH
                                              C.A. No. 20-1233-CFC-JLH
  XILINX, INC.,

                     Defendant.

       STIPULATION AND [PROPOSED] ORDER TO EXTEND TIME

       WHEREAS, the parties’ proposed Protective Order and proposed Stipulation

 and Proposed Order Regarding Discovery, Including Discovery of Electronically

 Stored Information (“ESI Order”) are due to be filed by August 25, 2021;

       WHEREAS, the parties would benefit from additional time to negotiate the

 provisions of the proposed Protective Order and proposed ESI Order to try and

 resolve disputes;

       WHEREAS, the parties have agreed, subject to the approval of the Court,

 that if there are any remaining disputes regarding the proposed Protective Order or

 proposed ESI Order that they will file a Motion for Teleconference to Resolve

 [Discovery/Protective Order] Disputes, pursuant to the paragraph 8(g) of the

 Scheduling Order, by August 27, 2021;
Case 1:20-cv-01228-CFC-JLH Document 50 Filed 08/25/21 Page 2 of 4 PageID #: 1948




         WHEREAS, the parties have agreed, subject to the approval of the Court,

 that any disputed provisions of the proposed Protective Order and proposed ESI

 Order shall be submitted to the Court through one round of simultaneous 3-page

 letter briefs, which shall be submitted to the Court by 10:00 am on September 1,

 2021; and

         WHEREAS, the parties respectfully request, subject to the approval of the

 Court, that any disputes regarding the proposed Protective Order and proposed ESI

 Order be heard during the Scheduling Conference to take place on September 3,

 2021.

         NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by

 and between the parties, through the undersigned counsel and subject to the

 approval of the Court, as follows:

         (1) The parties will file the proposed Protective Order and ESI Order or the

 Joint Motion for Teleconference on August 27, 2021;

         (2) If necessary, the parties will file one round of simultaneous 3-page letter

 briefs for any proposed Protective Order or proposed ESI Order disputes by

 10:00 am on September 1, 2021; and

         (3) If necessary, any disputes will be heard at the September 3, 2021

 Scheduling Conference.




                                             2
Case 1:20-cv-01228-CFC-JLH Document 50 Filed 08/25/21 Page 3 of 4 PageID #: 1949




 Dated: August 25, 2021

 DEVLIN LAW FIRM LLC                   YOUNG CONAWAY STARGATT
                                        & TAYLOR, LLP

 /s/ James M. Lennon                   /s/ Beth A. Swadley
 James M. Lennon (No. 4570)            Anne Shea Gaza (No. 4093)
 1526 Gilpin Avenue                    Robert M. Vrana (No. 5666)
 Wilmington, DE 19806                  Beth A. Swadley (No. 6331)
 Phone: (302) 449-9010                 Rodney Square
 Fax: (302) 353-4251                   1000 N. King Street
 jlennon@devlinlawfirm.com             Wilmington, Delaware 19801
                                       (302) 571-6600
 OF COUNSEL:                           agaza@ycst.com
                                       rvrana@ycst.com
 Jonathan K. Waldrop                   bswadley@ycst.com
 jwaldrop@kasowitz.com
 Darcy L. Jones                        OF COUNSEL:
 djones@kasowitz.com
 Marcus A. Barber                      Hilda C. Galvan
 mbarber@kasowitz.com                  Christopher A. Buxton
 John W. Downing                       JONES DAY
 jdowning@kasowitz.com                 2727 North Harwood Street
 Heather S. Kim                        Dallas, TX 75201-1515
 hkim@kasowitz.com                     (214) 969-4556
 Jack Shaw                             hcgalvan@jonesday.com
 jshaw@kasowitz.com                    cbuxton@jonesday.com
 ThucMinh Nguyen
 tnguyen@kasowitz.com                  David B. Cochran
 KASOWITZ BENSON TORRES LLP            JONES DAY
 333 Twin Dolphin Drive, Suite 200     901 Lakeside Avenue
 Redwood Shores, CA 94065              Cleveland, OH 44114-1190
 Telephone: (650) 453-5170             (216) 586-7029
 Facsimile: (650) 453-5171             dcochran@jonesday.com




                                       3
Case 1:20-cv-01228-CFC-JLH Document 50 Filed 08/25/21 Page 4 of 4 PageID #: 1950




 Shelley Ivan                               Thomas W. Ritchie
 sivan@kasowitz.com                         JONES DAY
 KASOWITZ BENSON TORRES LLP                 77 West Wacker Drive
 1633 Broadway                              Chicago, IL 60601-1692
 New York, NY 10019                         (312) 269-4003
 (212) 506-170                              twritchie@jonesday.com

 Paul G. Williams                           Stephanie M. Mishaga
 pwilliams@kasowitz.com                     JONES DAY
 KASOWITZ BENSON TORRES LLP                 4655 Executive Dr., Suite 1500
 1230 Peachtree Street N.E., Suite 2445     San Diego, CA 92121-3134
 Atlanta, GA 30309                          (858) 703-3140
 (404) 260-6080                             smishaga@jonesday.com

 Attorneys for Plaintiff                    Attorneys for Xilinx, Inc.


       SO ORDERED this                    day of August, 2021.


                                United States Magistrate Judge




                                           4
